Citation Nr: 1760938	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as pleurisy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1955 to January 1958.  The Veteran was in the Army Reserves following separation, but had no duty periods associated with that service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in October 2015, and a transcript of that proceeding is of record.  This matter was previously remanded by the Board in December 2015 and has since been returned for further appellate review.

During the pendency of the appeal, a July 2016 rating decision granted entitlement to service-connection for bilateral hearing loss and tinnitus.  A July 2017 rating decision granted entitlement to service-connection for ventral hernia, duodenitis, peptic ulcer, GERD, and surgical scar from hernia surgery.  The Veteran has not expressed disagreement with the effective dates or evaluations assigned in the July 2016 and 2017 rating decisions.  Thus, those decisions represent a full grant as to those benefits sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the additional delay, but remand is again required to secure an adequate VA examination, to undertake efforts to obtain outstanding records, and for preparation of an SSOC.  

First, remand is necessary for another VA examination.  When VA undertakes to obtain an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  An adequate opinion should also address a veteran's contentions as to onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).   

By way of background, the Veteran's STRs show that in February 1955 the Veteran had a severe upper respiratory infection with pharyngitis.  In August 1956 he was diagnosed with pleurisy after reporting pleuritic type chest pain and pleural friction rub.  Chest x-rays at the time were negative.  Later than month, the pleuritic pains were gone and chest examination was negative with disappearance of pleural rub.  An undated STR showed treatment for bronchitis.  The Veteran's separation examination showed normal clinical findings for the lungs and chest.  On his separation report of medical history, the Veteran denied shortness of breath, pain or pressure in chest, and chronic cough.

Available VA treatment records from October 2015 do not show any complaints or diagnoses related to the lungs.  At the October 2015 hearing, the Veteran testified that he had scarring from his in-service pleurisy, and that he had recurrent symptoms of shortness of breath since service.  

A June 2016 VA examination report documented the Veteran had a history of pleurisy and current complaints of shortness of breath made worse when climbing stairs.  The examiner noted a diagnosis of pleurisy with a November 14, 2013 date of diagnosis.  The Board notes that November 13, 2013 is the date of the rating decision on appeal, and review of the record fails to show a medical record related to pleurisy with a November 14, 2013 date.  June 2016 imaging studies showed no acute process or abnormality, however did show elevated right hemi-diaphragm.  Pulmonary function testing showed mild restriction.  The examiner opined that the Veteran's pleurisy was not related to his period of active service.  In support of that opinion, the examiner stated that there was no evidence of continued care for pleurisy since the Veteran's in-service diagnosis.  Due to the 57 year treatment gap, the examiner stated that they were unable to confirm whether the Veteran's current pleurisy condition was related to his in-service pleurisy without resorting to mere speculation, thus there was no nexus.  

The AOJ sought clarification on whether any currently diagnosed respiratory disorders were caused or aggravated by the Veteran's in-service pleurisy.  In a June 2017 addendum, the examiner again opined that the Veteran's current pleurisy was not related to his in-service pleurisy.  The examiner explained that "the Veteran has not had continuous symptoms since leaving service in 1958 and therefore current symptoms are unlikely to be a continuation of the same disease process."  In an August 2017 addendum, the examiner opined that "the claimed condition" was not related to the Veteran's period of service.  The examiner explained that during service the Veteran's condition was acute only, and that there was no evidence of chronicity of care or ongoing disease since service.  While the Veteran was noted to again have pleurisy again in 2013, there was "no supporting medical evidence to demonstrate chronicity since separation."  

Unfortunately, the 2016 VA examiner's opinion with 2017 addenda is inadequate for failure to address the Veteran's testimony regarding recurrent, though not continuous, symptoms of shortness of breath since service.  The 2016 examiner improperly based their negative etiology opinion on the lack of evidence of continuous care from service to present when the Veteran's lay testimony regarding his symptoms is competent evidence that must be considered and addressed.  In a similar regard, the 2017 addendum opinions are also flawed for failure to address the Veteran's testimony regarding onset and continuity of symptoms.  Also, on remand clarification is required regarding the nature of the Veteran's claimed respiratory disorder.  In July 2017 the Veteran submitted two medical articles generally explaining that pleurisy was inflammation of the pleura of the lungs due to an underlying cause such as infection, disease, or injury.  The 2016 VA examiner cited to a November 2013 pleurisy diagnosis, however it is unclear from the record what evidence that diagnosis was based upon.  Thus, on remand an adequate opinion is required that addresses the nature of the Veteran's claimed respiratory condition and addresses the Veteran's testimony regarding recurrent shortness of breath since his in-service pleurisy diagnosis.

The December 2015 Board remand directed the AOJ to contact the Veteran and request that he provide the necessary information and authorization to allow VA to obtain outstanding private treatment records from Drs. EHB, BPH, and HG.  In his substantive appeal, the Veteran had written that Dr. HG, who treated the Veteran's hiatal hernia shortly after separation from service, stated he could still see pleurisy and told the Veteran that he would be more susceptible to colds and infections in his lungs.  The Veteran directly submitted records from Drs. EHB and BHP, and in doing so referenced a January 2016 VA development letter that is not of record.  The record is not clear whether the outstanding treatment records from Dr. HG were requested, and they are not otherwise of record.  On remand, request should be made to the Veteran to provide the necessary information and authorization to allow VA to request those records on his behalf.  Also on remand, any outstanding VA treatment records should be identified and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Board notes that after the addition of the August 2017 addendum opinion following the most recent supplemental statement of the case (SSOC), the AOJ has not readjudicated the Veteran's service connection claim.  See 38 C.F.R. 
§ 19.31 (noting that the AOJ will furnish the Veteran and his/her representative a SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  On remand, if any decision is adverse to the Veteran, an SSOC should be issued that addresses all newly received evidence, including the August 2017 addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include records from Dr. HG.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any currently present respiratory disorder, claimed as pleurisy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following information and opinions:

a)  Clarify all respiratory diagnoses present since April 2013, to include whether pleurisy is present.

b)  For each diagnosed respiratory disorder, is it at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, the Veteran's military service.  In providing the opinion, the examiner must specifically address the following:  1) the Veteran's STRs showing diagnoses of upper respiratory infection, bronchitis, and pleurisy; 2) the Veteran's testimony that he has scarring due to pleurisy and recurrent symptoms of shortness of breath since his in-service pleurisy diagnosis.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The SSOC should address the August 2017 addendum opinion.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


